 Case 2:19-cv-00014-LGW-BWC Document 65 Filed 07/16/20 Page 1 of 1

                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court


             In the United States District Court                 By CAsbell at 8:01 am, Jul 16, 2020




             for the Southern District of Georgia
                     Brunswick Division
INGRID BARBEE,                    )
                                  )
              Plaintiff,          )
v.                                )             CV 219-014
                                  )
                                  )
WAL-MART STORES EAST,             )
LP,                               )
                                  )
              Defendant.


                                   ORDER

     Before    the   Court   is   the   Parties’   joint   stipulation              of

dismissal, dkt. no. 64, wherein they notify the Court that they

wish to dismiss all claims asserted in this action with prejudice.

The stipulation complies with Federal Rule of Civil Procedure

41(a)(1)(A)(ii).     Accordingly, all claims asserted in this action

are dismissed with prejudice.         Each party shall bear its own fees

and costs.    The Clerk is DIRECTED to terminate all pending motions

and close this case.

     SO ORDERED this 16th day of July, 2020.



                                           ____________________________
                                           HON. LISA GODBEY WOOD, JUDGE
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
